DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 04 August 2021. As directed by the amendment: claims 42, 46-50, 53, and 54 have been amended and claims 51, 55, and 59-61 stand withdrawn. Claims 42-61 currently stand pending in the application. Examiner notes that the status identifier of withdrawn claims 51 and 55 should be updated to “withdrawn” as opposed to “currently amended” or “previously presented” to reflect their withdrawn status. 
The amendments to claim 46 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities have been resolved. Accordingly, the relevant claim objections have been withdrawn. 
The amendments to claim 42 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) listed in the previous action. The failure to comply with the written description requirement has been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) have been withdrawn. However, the current claim amendments have resulted in further rejections under 35 U.S.C. 112(a) as presented below. 

Response to Arguments
Applicant’s arguments, filed 04 August 2021, with respect to the drawing objections, have been fully considered but they are not persuasive. Applicant contends that the specification clearly describes the helical coil having a conical shape (claim 54), citing a passage which reads that the helix may be . 
Applicant further contends that the specification clearly describes the bone screw comprising a bone screw element and a sleeve element configured to slide over a thread section of the bone screw element (claim 46), citing a passage which reads that the second bone screw may comprise a standard bone screw with a sleeve to be slid over the standard bone screw. Applicant contends that it would be sufficiently clear to a person of ordinary skill in the art what is meant by this feature, without the need of an additional illustration in one of the figures. Examiner respectfully submits that this description does not clearly describe the sleeve element configured to slide over a thread section of the bone screw element. The position of the sleeve element relative to the length of the bone screw element, how the sleeve element engages the bone screw element (e.g. complementary threaded interaction or not), and how or where the sleeve is received in the loop are unclear without a depicting illustration. 
A depiction in the illustrations of the above features would not be superfluous or unnecessary since they would be providing a depiction of a feature not previously shown. Examiner notes that any amendments to the drawings must not comprise new matter. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. As to Bonutti (US 2011/0295253), Applicant contends that there is no loop in the suture or cable 586 of FIG. 37 through which a bone screw can be inserted, because the i.e. a part of the fastener that the loop was not initially wound around could eventually pass through at least part of the loop. One end of the suture could remain fixed to the fastener as disclosed by Bonutti, and the rest of the formed loops could be slid along the length of the fastener during the tightening and securing steps. Because each loop is wound or formed around the respective fastener, the inner dimension of the formed loop is necessarily complementary to the size of the fastener, such that the fastener is fully capable of being inserted through the loop. Under broadest reasonable interpretation, even the process of winding the suture or cable around the post to form each revolution of the loop results in the fastener being inserted through the loop. The term “insert” is commonly understood to mean to fit or introduce into another thing. As the suture or cable is wound around the post, forming the loop, the fastener is inserted laterally, or fit, into the loop from the side of the particular revolution as it is formed, such that the length of the fastener passes through the loop. 
Applicant further contends that because Bonutti teaches that the suture or cable is secured to the fastener, there is no way for the suture or cable to unwind under tension, as is required to function for correcting unbalanced growth plate activity. Examiner respectfully submits that unwinding under tension is not claimed, and is not the only means by which unbalanced growth plate activity may be corrected. For example, if a pediatric patient has a limb length discrepancy caused by one limb growing more than the other, an assembly as disclosed by Bonutti may be placed and tightened across the growth plate of the faster growing limb to restrict further growth and allow the other limb to catch up, at which time the assembly may be removed. The assembly as disclosed by Bonutti may also be placed 
Applicant contends that a person having ordinary skill in the art who desired to correct unbalanced growth plate activity would not consider anything taught in Bonutti because Bonutti does not teach anything related to correcting unbalanced growth plate activity but rather teaches ways to join two different elements together. Examiner respectfully submits that a person having ordinary skill in the art who desired to correct unbalanced growth plate activity would consider Bonutti for the teaching of a device that provides tension between two points, which has applicability in correcting unbalanced growth plate activity in the examples listed above. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bone screw comprising a sleeve element configured to slide over a thread section of a bone screw element (Claim 46), i.e. how the sleeve element and bone screw element interact; and the helical coil having a conical shape (Claim 54), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claim 52, the limitation “wherein the closed loop is closed by welding, crimping or twisting the wire at the second end of the implant” is not supported by the specification as originally filed. As at the second end would be associated with the helical coil at the second end, and not the closed loop at the first end. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 52, the limitation “wherein the closed loop is closed by welding, crimping or twisting the wire at the second end of the implant” renders the claim indefinite because it is unclear how welding, crimping or twisting the wire at the second end would close the closed loop of the first loop at the first end. For examination purposes, the limitation will be interpreted as wherein the closed loop is closed by welding, crimping or twisting the wire at the first end of the implant. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 42-50, 52-54, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0295253 to Bonutti et al. (hereinafter, “Bonutti”), in view of U.S. Patent No. 5,575,819 to Amis. 
As to Claims 42-46, 48, 50, 53, 54, 57, and 58, Bonutti discloses an assembly fully capable of correcting unbalanced growth plate activity (correcting unbalanced growth plate activity is interpreted as language of intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; Bonutti’s assembly is fully capable of correcting unbalanced growth plate activity if the assembly is placed across the growth plate to be corrected), comprising an implant, shown in FIG. 37, formed of wire having a longitudinal central section (586) 
Bonutti is silent as to the first and second bone fasteners being bone screws; wherein the first bone screw is identical to the second bone screw; wherein the shaft section of the second bone screw is smooth and thread-less; wherein the shaft section of the second bone screw has a larger diameter than 
Amis teaches an assembly, shown in FIG. 1, comprising an implant having a longitudinal central section (1), a first end configured as a first loop (4), said first loop having a central axis that is transverse to a longitudinal axis of the central section, and a second end configured as a second loop (4), said second loop having a central axis that is transverse to the longitudinal axis of the central section; a first bone screw (5, 6) having a shaft section (6) that is insertable through the first loop (col. 4 / ll. 50-54); and a second bone screw (5, 6) having a shaft section (6) that is insertable through the second loop; wherein the first bone screw is identical to the second bone screw (labelled by same reference numerals), shown in FIG. 1; wherein the shaft section of the second bone screw is smooth and thread-less (col. 4 / ll. 55 – col. 5 / ll. 16), shown in FIG. 1; wherein the shaft section of the second bone screw has a larger diameter than a thread section (on 5) of the second bone screw (col. 4 / ll. 55 – col. 5 / ll. 16); wherein the second bone screw comprises a bone screw element (5) and a sleeve element (6) configured to slide over a thread section (on 5) of the bone screw element, said sleeve element constituting the shaft section that is insertable through the second loop. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Bonutti’s assembly with bone screws insertable through the first and second loops of Bonutti’s implant, since as taught by Amis, a bone screw having a smooth, thread-less, larger diameter sleeve shaft section provides a smooth seating for the implant loop, provides a flange (7) to secure the loop against escape, and decreases the stress imposed on the bone due to the larger diameter, thus anchoring the implant with lower stresses than if the implant were looped around a threaded bone screw, decreasing the likelihood of failure at the anchorage point. Each of Bonutti’s fasteners would be replaced with a bone screw as taught by Amis, comprising a threaded bone screw 
Also, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to wind the first helical coil about tapered end (Amis, 29) of the shaft section such that at least part of the first helical coil has a conical shape at least during an insertion step of the bone screw, so that further insertion of the larger diameter shaft section into the first helical coil provides added tension to secure the implant. 

As to Claim 47, Bonutti in view of Amis (hereinafter, “Bonutti/Amis”) are silent as to wherein the helical coil is wound counter-clockwise when viewed in an insertion direction of the second bone screw. 
Bonutti discloses that the second coil is wound helically but does not disclose in which direction it is wound. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to wind the helical coil in a counter-clockwise direction when viewed in an insertion direction of the second bone screw, since it would be obvious to try – choosing from a finite number of identified, predictable solutions (clockwise or counter-clockwise), with a reasonable expectation of success, since the directionality of the winding is not disclosed as affecting the coil as much as the winding in a helical fashion. 

As to Claims 49 and 52, Bonutti/Amis are silent as to wherein the first loop is a closed loop; wherein the closed loop is closed by welding, crimping or twisting the wire at the second end of the implant. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to wind the first loop in Bonutti’s implant in a tight manner such that adjacent turns of the coil i.e. turning the wire about an axis to form the coil, at the respective end of the implant (see Rejections under 35 U.S.C. 112, above).  

As to Claim 56, Bonutti/Amis are silent as to wherein the central axis of the first loop and the central axis of the second loop extend orthogonal to the longitudinal axis of the central section. 
In another embodiment, shown in FIG. 36A, Bonutti teaches that the fastener may extend through a loop of an implant such that the fastener extends orthogonal to a longitudinal axis of a central section of the implant, whereby a central axis of the loop that extends along the fastener is also orthogonal to the longitudinal axis of the central section. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to position the first and second bone screws into the bone (Bonutti, FIG. 37) such that the screws extend orthogonal to the longitudinal axis of the central section and therefore the central axis of each loop, which runs along the axis of the respective screw about which the loop is coiled, also extends orthogonal to the longitudinal axis of the central section, since Bonutti teaches that this orientation of the loop with respect to the rest of the implant offers secure placement of the screw into bone and allows for tensioning of the implant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                         
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775